Appeal from a judgment of the Supreme Court (LaBuda, J.), entered May 7, 2001 in Sullivan County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the Board of Parole denying petitioner’s request for parole release.
Petitioner is serving a prison sentence of eight years to life imposed for the murder of a taxi cab driver during a robbery committed when petitioner was a juvenile. He commenced this proceeding to challenge the denial of his request for release to parole supervision and now appeals from Supreme Court’s dismissal of the petition. We affirm Supreme Court’s judgment.
The fact that the Board of Parole emphasized the serious *601nature of the crime provides no basis for this Court to disturb the determination, for the Board is not required to give the same weight to every statutory factor or to expressly discuss each of the factors considered (see, Matter of Collado v New York State Div. of Parole, 287 AD2d 921; Matter of Larrier v New York State Bd. of Parole Appeals Unit, 283 AD2d 700). Petitioner has abandoned the remaining claims raised in his petition (see, People ex rel. Brazeau v McLaughlin, 233 AD2d 724, 725 n, lv denied 89 NY2d 810) and those claims which were not raised in the petition will not be considered for the first time on appeal (see, People ex rel. Persing v Lacy, 276 AD2d 815). In any event, if the abandoned and newly raised claims were properly before us, we would find they have no merit.
Cardona, P.J., Mercure, Peters, Spain and Carpinello, JJ., concur. Ordered that the judgment is affirmed, without costs.